01/24/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0566



                             No. DA 21-0566

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JASON DEAN KELLEY,

           Defendant and Appellant.



                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 22, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 24 2022